—Judgment unani*1071mously affirmed. Memorandum: Defendant contends that County Court erred in denying his motion to suppress evidence seized from him during a warrantless search by the police. Because defendant pleaded guilty before the suppression motion was finally determined, he waived review of all issues raised in that motion (see, People v Fernandez, 67 NY2d 686, 688; People v Prescott, 66 NY2d 216, 219-220, cert denied 475 US 1150; People v Letts, 210 AD2d 895; People v Carty, 173 AD2d 900, 901, lv denied 78 NY2d 1074; People v Lewis, 140 AD2d 630, 631; People v Plummer, 122 AD2d 285, lv denied 68 NY2d 916; People v Corti, 88 AD2d 345). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present— Pine, J. P., Lawton, Wesley, Callahan and Davis, JJ.